Citation Nr: 9933354	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  98-05 056	)	DATE
	)
	)
                          
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to April 
1964.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 


FINDINGS OF FACT

1.  An unappealed RO determination in January 1993 denied 
entitlement to service connection for a right ankle 
disability.

2.  Evidence received since the January 1993 unappealed RO 
denial, when considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for residuals of a right ankle injury.

3.  The claim for service connection for residuals of a right 
ankle injury is not plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1993 RO denial of 
service connection for right ankle disability is new and 
material and the claim is reopened. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim for service connection for residuals of a right 
ankle injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence to Reopen Claim

By a rating action in January 1993, the RO denied entitlement 
to service connection for a right ankle disability.  Notice 
of the determination and her appellate rights were provided 
to the veteran the following month.  No appeal was taken 
within one year following issuance of notification of the 
determination.  As such, the January 1993 RO denial is final.  
38 U.S.C.A. § 7105.

If a claim for service connection was previously finally 
denied, a veteran must submit new and material evidence in 
order to reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); 38 U.S.C.A. § 5108.  Under 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  As a general 
rule, the credibility of evidence is presumed when 
determining whether to reopen a claim.  Justice v. Principi, 
3 Vet. App. 510, 513 (1992).  

The VA must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the VA 
must determine whether the evidence is "new and material."  
Second, if it is determined that the claimant has produced 
new and material evidence, the claim is reopened and the VA 
must evaluate the merits of the veteran's claim in light of 
all the evidence, both old and new.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991

The issue of new and material evidence must be addressed in 
the first instance by the Board because it determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 R.3d at 
1383.  Therefore, the initial issue for appellate 
determination is whether the evidence received since the 
January 1993 RO decision is new and material under the 
provisions of 38 C.F.R. § 3.156(a). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The evidence of record at the time of the January 1993 RO 
denial included the veteran's service medical records, and a 
post service VA fee-basis examination report.  The service 
medical records are entirely negative for any complaint or 
finding relative to the right ankle.  A mild sprain of the 
left ankle was identified in September 1963.  The report of 
medical examination for discharge from service, conducted in 
April 1964, is also negative for any complaints or findings 
relative to a right ankle disability.  On VA fee basis 
examination conducted in July 1992, mild degenerative 
arthritis of the right ankle was diagnosed, including by X-
ray examination.  It was noted the veteran reported a history 
of right ankle injury in service, in 1963, during a fall down 
some stairs.

Evidence received since the January 1993 RO denial includes a 
signed statement dated in November 1996 from a service 
comrade who reported she remembered seeing the veteran on 
crutches during service with a broken foot at some point 
between 1962 and 1963.  The additional evidence also includes 
an August 1997 opinion by a VA fee basis medical examiner as 
to the possibility of an etiological relationship between 
current right ankle disability and service.  

What was missing at the time of the January 1993 RO denial 
was evidence of a right ankle injury in service and competent 
evidence of a nexus between any right ankle manifestation in 
service and current right ankle disability.  The November 
1996 service comrade statement, while not specifically 
identifying or excluding the right ankle, does address the 
possible existence of right foot injury in service.  
Additionally, the additional evidence provides the first 
competent evidence which addresses the possibility of an 
etiological relationship between current right ankle 
disability and service.  It is significant to note that there 
is no requirement that any "new" evidence must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Citing regulatory history, the 
Court of Appeals of the Federal Circuit held in Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991), that 38 C.F.R. § 3.156 
emphasizes the importance of a complete record for evaluation 
of the veteran's claim.  As the additional evidence addresses 
elements necessary to establish a claim of service 
connection, not previously established or addressed, it 
contributes to the establishment of a complete record for 
evaluation of the veteran's claim.  As such, it is so 
significant, it must be considered in order to fairly decide 
the merits of the claim.  Hence, the Board finds that new and 
material evidence has been received to reopen the claim of 
service connection for residuals of a right ankle injury.

II.  De Novo Adjudication

Having determined that new and material evidence has been 
presented to reopen the claim for service connection for 
residuals of a right ankle injury, next it must be determined 
if the veteran has submitted evidence of a well-grounded 
claim for service connection under 38 U.S.C.A. § 5107(a).  
Winters v. West, 12 Vet.App. 203, 207 (1999).  If she has 
not, the claim must fail, and VA is not obligated to assist 
the veteran in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit at 92-93.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The veteran seeks service connection for residuals of a right 
ankle injury.  A September 1963 service medical record 
appears to indicate that the veteran twisted her left ankle.  
There was minimal swelling and tenderness and x-rays were 
negative.  The impression was mild sprain.  Treatment was 
with cast and crutches.  The separation examination report 
dated in April 1964 shows that the veteran's feet and lower 
extremities were found to be normal.

On VA fee-basis examination in July 1992 the veteran reported 
that she injured her right ankle in 1963 when she fell down 
some stairs.  The veteran stated that she was told that there 
were some chip fractures in her right ankle.  She was treated 
with cast immobilization for two weeks.  She reported 
occasional swelling, pain, and giving way in her right ankle.  
The examiner could not detect any specific instability of the 
right ankle.  X-rays did not reveal evidence of any fractures 
of the right ankle.  The examiner diagnosed mild degenerative 
arthritis of the right ankle, with subjective complaints of 
occasional instability.

In April 1997 the veteran submitted a lay statement from a 
woman she knew in service.  This woman stated that she had 
served with the veteran.  She remembered that the veteran had 
had a broken foot and had to use crutches sometime in 1962 or 
1963.

The veteran was afforded a VA fee-basis examination in August 
1997.  The veteran did not have full range of motion of 
either ankle.  There was no instability of the ankles.  X-
rays of the right ankle and foot revealed mild degenerative 
change of the right ankle and foot.  No acute fracture or 
dislocation of the right ankle was shown on x-rays.  The 
examiner gave a history of the veteran's service medical 
records.  She interpreted the September 1963 service medical 
record to be about the veteran's right ankle.  She indicated 
that the veteran had a mild sprain of the right ankle in 
September 1963 which was treated with a cast and crutches.  
The examiner found that the veteran currently had mild 
degenerative arthritis of the right ankle and probable 
degenerative arthritis of the left ankle.  The examiner did 
not think that the veteran's current right ankle disability, 
arthritis, was related to the veteran's military service.  
She noted that the veteran's left ankle and many other joints 
were also causing the veteran discomfort.  

The veteran and her daughter appeared at a hearing before the 
RO in May 1998.  She testified that she fell down some steps 
and broke her right ankle in service.  She stated that it was 
set and casted.  A week later her right ankle was re-set and 
re-casted.  The veteran reported that ever since that time 
she experienced instability of her right ankle.  Her right 
ankle would go out from her without warning.  The veteran 
testified that she received treatment for her right ankle 
several times after service but could not remember who the 
doctors were.  The veteran's daughter testified that she 
remembered, ever since she was five years old, the veteran 
having problems with her right ankle.  

VA outpatient treatment records dated from January 1993 to 
December 1998 are negative for any complaint, finding or 
diagnosis related to the right ankle. 

While the service medical records do show that the veteran 
had an ankle sprain treated with cast and crutches during 
service, it is unclear whether that was an injury to the 
right or left ankle.  Regardless, there is no medical 
evidence of record suggesting that the veteran's current 
right ankle disability, arthritis, is related to an ankle 
sprain or any other incident of service.  Furthermore, there 
is an August 1997 VA medical opinion that the veteran's 
current right ankle disability is unrelated to the reported 
ankle sprain during service.

Although the veteran and her daughter testified that the 
veteran had a right ankle disability due to service, and 
though a fellow service woman stated that the veteran hurt 
her ankle/foot during service, as lay persons they are not 
competent to provide a medical opinion as to a nexus between 
the current condition and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In light of these circumstances, the Board must conclude that 
the veteran's claim for service connection for residuals of a 
right ankle disability is not well grounded.

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether she is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for service connection for residuals of a 
right ankle disability is granted.

A well-grounded claim for service connection for residuals of 
a right ankle injury not having been submitted, the appeal is 
denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

